                                            Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 1 of 15




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        DONNA MENDOZA,                                    Case No. 18-CV-06414-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER DENYING IN PART AND
                                                                                              GRANTING IN PART DEFENDANT’S
                                  14               v.                                         MOTIONS TO EXCLUDE THE
                                                                                              EXPERT OPINIONS OF DR. HELEN
                                  15        INTUITIVE SURGICAL, INC.,                         SALSBURY AND MR. ROGER ODELL
                                  16                     Defendant.                           Re: Dkt. Nos. 67, 69
                                  17

                                  18            Plaintiff Donna Mendoza (“Plaintiff”) brings this action against Defendant Intuitive

                                  19   Surgical, Inc. (“Defendant”) alleging negligence, products liability, and strict liability claims

                                  20   arising from alleged defects in Defendant’s da Vinci robotic surgery system. ECF No. 20 (“Am.

                                  21   Compl.”). Before the Court is Defendant’s motions to exclude the expert opinions of Dr. Helen

                                  22   Salsbury, ECF No. 67 (“Salsbury Mot.”), and Mr. Roger Odell, ECF No. 69 (“Odell Mot.”).

                                  23   Having considered the parties’ briefs, the relevant law, and the record in this case, the Court

                                  24   DENIES in part and GRANTS in part Defendant’s motions to exclude.

                                  25   I.       BACKGROUND
                                  26         A. Factual Background

                                  27            1. The Parties
                                                                                          1
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                          Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 2 of 15




                                   1          Plaintiff Donna Mendoza is a citizen of Indiana who resides in Hammond, Indiana. Am.

                                   2   Compl. ¶ 3. Defendant Intuitive Surgical, Inc. is a Delaware corporation with a principal place of

                                   3   business in Sunnyvale, California. Id. ¶ 4.

                                   4          2. The da Vinci System
                                   5          Defendant produces the da Vinci system, which is a robotic, “multi-armed, remote

                                   6   controlled, surgical device.” Id. ¶ 9. Defendant also produces “‘EndoWrist’ instruments for use in

                                   7   surgery by the [da Vinci system].” Id. ¶ 10. “The most commonly used EndoWrist instrument is

                                   8   the Hot Shears Monopolar Curved Scissors” (“MCS”). Id. ¶ 46. The MCS “allows doctors to

                                   9   both cut and cauterize tissue during surgical procedures,” and the MCS cauterizes “through the

                                  10   application of monopolar electricity.” Id. ¶ 47. The MCS requires use of a “tip cover accessory”

                                  11   (“TCA”) which covers the MCS and “insulate[s] the instrument’s metal parts” to “prevent the

                                  12   electricity from spreading to unwanted areas.” Id. The MCS “is used in virtually all da Vinci
Northern District of California
 United States District Court




                                  13   hysterectomies.” Id. ¶ 46.

                                  14          3. Plaintiff’s Surgery and Complications
                                  15          On October 12, 2011, Plaintiff underwent a hysterectomy and the operating surgeon used a

                                  16   da Vinci system with an MCS and TCA. Id. ¶¶ 52, 56. However, shortly thereafter, “[Plaintiff]

                                  17   began experiencing severe abdominal pain.” Id. ¶ 53. Accordingly, three days after Plaintiff’s

                                  18   surgery, Plaintiff “went to the ER . . . and was diagnosed with a small bowel obstruction and

                                  19   received a laparoscopy with laparotomy surgery.” Id. ¶ 53. According to Plaintiff, Plaintiff “has

                                  20   undergone numerous medical procedures because of [Plaintiff’s] injury” and has suffered “pain

                                  21   and emotional distress.” Id. ¶¶ 54–55.

                                  22      B. Procedural History
                                  23          On October 19, 2018, Plaintiff filed a complaint against Defendant in this district and

                                  24   alleged various tort claims arising from injuries that Plaintiff allegedly suffered because of defects

                                  25   in Defendant’s da Vinci system. See ECF No. 1.

                                  26          On January 3, 2019, Defendant filed a motion to dismiss Plaintiff’s complaint. ECF No.

                                  27
                                                                                         2
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                             Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 3 of 15




                                   1   11. However, on January 17, 2019, Plaintiff filed an amended complaint, Am. Compl., and on

                                   2   January 22, 2019, United States District Judge Beth Labson Freeman terminated Defendant’s

                                   3   motion to dismiss as moot. ECF No. 21.

                                   4            On January 28, 2019, the case was reassigned to the undersigned judge, ECF No. 24, and

                                   5   on the same day, the Court related the instant case to Trump v. Intuitive Surgical Inc., No. 5-18-

                                   6   CV-06413-LHK (N.D. Cal. filed Oct. 19, 2018), and to Bohannon v. Intuitive Surgical, Inc., No.

                                   7   5-18-CV-02186-LHK (N.D. Cal. filed Apr. 12, 2018). ECF No. 23.

                                   8            On March 6, 2020, Defendant filed the instant motions to exclude the expert opinions of

                                   9   Dr. Helen Salsbury and Mr. Roger Odell. Salsbury Mot.; Odell Mot. On March 26, 2020,

                                  10   Plaintiff filed oppositions to each of Defendant’s motions to exclude. ECF Nos. 75 (“Odell

                                  11   Opp’n”), 76 (“Salsbury Opp’n”).

                                  12            Additionally, also on March 6, 2020, Defendant filed a motion for summary judgment.
Northern District of California
 United States District Court




                                  13   ECF No. 66. On March 27, 2020, Plaintiff filed an opposition, ECF No. 73-2, and on April 3,

                                  14   2020, Defendant filed a reply. ECF No. 78.

                                  15   II.      LEGAL STANDARD
                                  16            Federal Rule of Evidence 702 allows admission of “scientific, technical, or other

                                  17   specialized knowledge” by a qualified expert if it will “help the trier of fact to understand the

                                  18   evidence or to determine a fact in issue.” Fed. R. Evid. 702. Expert testimony is admissible

                                  19   pursuant to Rule 702 if it is both relevant and reliable. Daubert v. Merrell Dow Pharms., Inc., 509

                                  20   U.S. 579, 589 (1993). An expert witness may provide opinion testimony if: (1) the testimony is

                                  21   based upon sufficient facts or data; (2) the testimony is the product of reliable principles and

                                  22   methods; and (3) the expert has reliably applied the principles and methods to the facts of the case.

                                  23   Fed. R. Evid. 702.

                                  24            When considering expert testimony offered pursuant to Rule 702, the trial court acts as a

                                  25   “gatekeeper” by “making a preliminary determination that the expert’s testimony is reliable.”

                                  26   Elsayed Mukhtar v. Cal. State Univ., Hayward, 299 F.3d 1053, 1063 (9th Cir. 2002). In Daubert,

                                  27
                                                                                         3
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                          Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 4 of 15




                                   1   the United States Supreme Court identified “four factors that may bear on the analysis”: (1)

                                   2   whether a theory or technique can be and has been tested; (2) whether the theory or technique has

                                   3   been subjected to peer review and publication; (3) the known or potential rate of error; and (4)

                                   4   whether the theory is generally accepted in the scientific community. Murray v. S. Route

                                   5   Maritime SA, 870 F.3d 915, 922 (9th Cir. 2017) (citing Daubert, 509 U.S. at 593–94). However,

                                   6   the Ninth Circuit has explained that “the reliability analysis remains a malleable one tied to the

                                   7   facts of each case” and that the “Daubert factors are exemplary, not constraining.” Id. The Ninth

                                   8   Circuit has also stated that “[i]t is important to remember that the factors are not ‘equally

                                   9   applicable (or applicable at all) in every case,’” and that “[a]pplicability ‘depend[s] on the nature

                                  10   of the issue, the expert’s particular expertise, and the subject of his testimony.’” Id. (first quoting

                                  11   Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995), then quoting Kumho

                                  12   Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999)) (third alteration in original).
Northern District of California
 United States District Court




                                  13          “Because of the fluid and contextual nature of the inquiry, district courts are vested with

                                  14   ‘broad latitude’ to ‘decid[e] how to test an expert’s reliability’ and ‘whether or not [an] expert’s

                                  15   relevant testimony is reliable.’” Id. (quoting Kumho Tire, 526 U.S. at 152–53) (alterations and

                                  16   emphasis in original). Thus, the Court “may permissibly choose not to examine factors that are

                                  17   not ‘reasonable measures of reliability in a particular case.’” Id. (quoting Kumho Tire, 526 U.S. at

                                  18   153); see also id. at 924 (“District courts have broad range to structure the reliability inquiry and

                                  19   may choose not to comment on factors that would not inform the analysis.”).

                                  20          Moreover, the inquiry into admissibility of expert opinion is a “flexible one,” where

                                  21   “[s]haky but admissible evidence is to be attacked by cross examination, contrary evidence, and

                                  22   attention to the burden of proof, not exclusion.” Primiano v. Cook, 598 F.3d 558, 564 (9th Cir.

                                  23   2010) (citing Daubert, 509 U.S. at 594, 596). “Under Daubert, the district judge is ‘a gatekeeper,

                                  24   not a fact finder.’ When an expert meets the threshold established by Rule 702 as explained in

                                  25   Daubert, the expert may testify and the jury decides how much weight to give that testimony.” Id.

                                  26   (quoting United States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006)).

                                  27
                                                                                          4
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                           Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 5 of 15



                                       III.      DISCUSSION
                                   1
                                                 Defendant moves to exclude the expert opinions of Dr. Helen Salsbury (“Salsbury”) and
                                   2
                                       Mr. Roger Odell (“Odell”). See Salsbury Mot.; Odell Mot. The Court addresses each of
                                   3
                                       Defendant’s motions in turn.
                                   4
                                              A. Defendant’s Motion to Exclude Salsbury’s Expert Opinion
                                   5
                                                 Salsbury is an obstetrician and gynecologist who will testify that Plaintiff’s “complications
                                   6
                                       and subsequent procedures were caused by thermal injury to the bowel as a result of [defects in]
                                   7
                                       the da Vinci System.”1 ECF No. 76-2 at 2, 6 (“Salsbury Decl.”). Specifically, Salsbury “opines
                                   8
                                       that [Plaintiff] sustained a bowel injury during [Plaintiff’s] da Vinci-assisted hysterectomy as a
                                   9
                                       result of stray electricity from the [da Vinci system’s] MCS.” Salsbury Opp’n at 1. Defendant
                                  10
                                       seeks to exclude Salsbury’s opinions regarding (1) the cause of Plaintiff’s injury, and (2) alleged
                                  11
                                       defects in the da Vinci system’s MCS and TCA. See Salsbury Mot. at 1. The Court addresses
                                  12
Northern District of California




                                       each of Salsbury’s opinions separately.
 United States District Court




                                  13
                                                 1. Salsbury’s Testimony as to the Cause of Plaintiff’s Injury
                                  14
                                                 Salsbury used a “differential diagnosis” approach to conclude that a defect in the da Vinci
                                  15
                                       system most likely caused Plaintiff’s injury. See Salsbury Decl. at 6–9; Salsbury Mot. at 1. For a
                                  16
                                       differential diagnosis, a physician considers “all potential causes, then rules out the [potential
                                  17
                                       causes] as to which there is no plausible evidence of causation, and then determines the most
                                  18
                                       likely [potential] cause among those that cannot be excluded.” Wendell v. GlaxoSmithKline LLC,
                                  19
                                       858 F.3d 1227, 1234 (9th Cir. 2017). Here, Salsbury considered multiple potential causes for
                                  20
                                       Plaintiff’s injuries, including surgical error, several patient risk factors, direct application of
                                  21
                                       thermal energy, indirect application of thermal energy, thermal spread, and a defect in the da Vinci
                                  22
                                       system. See Salsbury Decl. at 8–9. Salsbury then ruled out all of the potential causes other than a
                                  23
                                       defect. See id.
                                  24

                                  25   1
                                         Although Salsbury’s expert declaration does not explicitly refer to the MCS or TCA, during her
                                  26   deposition, Salsbury clarified that when she refers to “defects in the da Vinci System,” she is
                                       referring to the defects in the MCS and TCA. See, e.g., ECF No. 76-4 at 33:23-34:5; 49:15–20
                                  27   (“Salsbury Dep.”).
                                                                                         5
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                           Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 6 of 15




                                   1          Defendant argues that Salsbury’s differential diagnosis is unreliable because Salsbury did

                                   2   not “consider[] and rule out, two potential causes of [Plaintiff’s] injury—pre-existing adhesive

                                   3   disease and/or a defect in an electrosurgical instrument [called “EndoShears” that was also] used

                                   4   during [Plaintiff’s] surgery.” Salsbury Mot. at 3. Specifically, Defendant states that Salsbury did

                                   5   not consider Plaintiff’s “tendency to form adhesions (i.e., adhesive disease) as a [potential] cause

                                   6   of [Plaintiff’s] bowel obstruction,” even though Defendant’s experts testified this was “the most

                                   7   likely cause” of Plaintiff’s injury.2 Id. Furthermore, Defendant argues that Salsbury should have

                                   8   considered a defect in the EndoShears, for which Defendant states there are “reports of

                                   9   malfunctions.” Id. at 4. Defendant argues that Salsbury’s failure to consider these two potential

                                  10   causes renders the differential diagnosis unreliable. Id. at 3–4.

                                  11          Plaintiff responds that Salsbury conducted a proper differential diagnosis and that

                                  12   Salsbury’s differential diagnosis did in fact consider adhesive disease and a defect in the
Northern District of California
 United States District Court




                                  13   EndoShears as potential causes. See Salsbury Opp’n at 3. Moreover, Plaintiff argues that “[e]ven

                                  14   if this Court finds that Salsbury’s differential diagnosis was inadequate . . . , this is not grounds for

                                  15   exclusion according to Ninth Circuit law.” Id. at 4.

                                  16          Here, the Court disagrees with Plaintiff that Salsbury “ruled in” and considered adhesive

                                  17   disease or defects in the EndoShears as potential causes of Plaintiff’s injury. Specifically,

                                  18   Salsbury’s expert declaration acknowledges that the surgeon who operated on Plaintiff “used the

                                  19   EndoShears . . . to cut through [] adhesions.” Salsbury Decl. at 4; see also id. 4–6 (further

                                  20   referencing adhesions). As such, Salsbury recognized the presence of adhesions and the use of

                                  21   EndoShears. However, Salsbury did not include either as a potential cause in Salsbury’s “Basis of

                                  22   Opinions & Differential Diagnosis.” See id. at 8–9. Similarly, during deposition, Salsbury did not

                                  23   address either as a potential cause of Plaintiff’s injury. See generally Salsbury Dep. As such, the

                                  24   Court concludes that Salsbury’s differential diagnosis did not consider adhesive disease or a defect

                                  25

                                  26   2
                                        An adhesion is when two surfaces are abnormally attached or stuck together, Salsbury Opp’n at 3
                                  27   n.4, which Defendant states “can cause bowel obstructions.” Salsbury Mot. at 2.
                                                                                      6
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                          Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 7 of 15




                                   1   in the EndoShears as potential causes. The Court must determine whether Salsbury’s differential

                                   2   diagnosis was nevertheless reliable.

                                   3          For a differential diagnosis to be reliable, “the expert must provide reasons for rejecting

                                   4   alternative hypotheses ‘using scientific methods and procedures’ and the elimination of those

                                   5   hypotheses must be founded on more than ‘subjective beliefs or unsupported speculation.’”

                                   6   Clausen v. M/V New Carissa, 339 F.3d 1049, 1058 (9th Cir. 2003). However, the Ninth Circuit

                                   7   has held that an expert need not “eliminate all other possible causes of a [medical] condition for

                                   8   the expert’s testimony to be reliable.” Wendell, 858 F.3d at 1237. Indeed, numerous courts have

                                   9   explicitly held that an expert’s failure to even consider a potential cause during a differential

                                  10   diagnosis is not necessarily grounds for exclusion. See, e.g., Stanely v. Novartis Pharms. Corp.,

                                  11   11 F. Supp. 3d 987, 1001 (C.D. Cal. 2014) (denying a motion to exclude and holding that a

                                  12   differential diagnosis need not consider every potential cause to be admissible); Rosales v. City of
Northern District of California
 United States District Court




                                  13   Los Angeles, No. 2:13-cv-07262-SVW-AGRx, 2014 WL 12696917, at *4 (C.D. Cal. Feb. 4, 2014)

                                  14   (same); Stambolian v. Novartis Pharms. Corp., No. CV 12-4378 BRO (FMOx), 2013 WL

                                  15   6345566, at *5 (C.D. Cal. Dec. 6, 2013) (same); Fergusion v. Riverside Sch. Dist., No. 416, No.

                                  16   CS-00-0097-FVS, 2002 WL 34355958, at *9 (E.D. Wash., Feb. 6, 2002) (same).

                                  17          The instant case does not represent a situation in which the expert completely failed to

                                  18   consider and rule out any other potential causes. See Salsbury Decl. at 8–9; see also Claar v.

                                  19   Burlington N. R.R., 29 F.3d 499, 502 (9th Cir. 1994) (excluding an expert opinion where the

                                  20   expert did not make “any effort to rule out other possible causes for the injuries plaintiffs complain

                                  21   of”). Additionally, the Court does not find the additional potential causes to be so obvious that

                                  22   Salsbury’s failure to explicitly address these potential causes renders Salsbury’s testimony

                                  23   unreliable. See Salsbury Mot. at 2–4 (citing Nelson v. Matrixx Initiatives, No. C 09-02904 WHA,

                                  24   2012 WL 3627399, at *8–11 (N.D. Cal. Aug. 21, 2012) (rejecting a differential diagnosis for

                                  25   failure to account for obvious alternative causes where the expert only considered a single other

                                  26   potential cause for the injury)).

                                  27
                                                                                          7
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                            Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 8 of 15




                                   1           Specifically, although the surgeon who performed Plaintiff’s hysterectomy noted

                                   2   adhesions, the surgeon also noted that there were no injuries or adhesions on the bowel. See

                                   3   Salsbury Decl. at 4–5 (“[The surgeon noted] there was no evidence of injury to any structures

                                   4   including the bowel.”). Further, as Salsbury highlights, the surgeon used the EndoShears to “lyse

                                   5   adhesions” that were not on the bowel, see id., and thus “the EndoShears were nowhere near the

                                   6   bowel and could not have caused the injury,” Salsbury Opp’n at 4. Thus, whether these

                                   7   explanations are more likely causes of Plaintiff’s injury is a question for the fact finder, which in

                                   8   the instant case is a jury. Accordingly, to the extent Salsbury failed to consider adhesive disease

                                   9   or a defect in the EndoShears, this failure goes to the weight of Salsbury’s opinion, not to

                                  10   admissibility. Defendant may cross-examine Salsbury regarding these potential causes at trial.

                                  11   See Stanley, 11 F. Supp. 3d at 1001 (“Defendant can cross-examine [the expert] regarding

                                  12   additional factors that he did not rule out during trial.”).
Northern District of California
 United States District Court




                                  13           Accordingly, the Court DENIES Defendant’s motion to exclude Salsbury’s opinion

                                  14   regarding causation.

                                  15           2. Salsbury’s Testimony Regarding Product Defect
                                  16           In addition to Salsbury’s testimony on causation, Salsbury opines “[a]n injury to the bowel

                                  17   of this type indicates a defect in the da Vinci System, which—based upon [Salsbury’s] review of

                                  18   medical literature and [Defendant’s] internal documents—[] is known to produce unintended

                                  19   amounts of electrical current which can thermally injure the surrounding tissue.” Salsbury Decl. at

                                  20   6.

                                  21           Defendant argues that this opinion is unreliable because Salsbury “had no knowledge or

                                  22   information about the condition of the specific [MCS or TCA] used in [Plaintiff’s da Vinci-

                                  23   assisted surgery]” and “fails to provide any specific design feature, manufacturing process, or

                                  24   warning relating to the [da Vinci system’s] MCS or [TCA] that was allegedly defective.”

                                  25   Salsbury Mot. at 5 (emphasis added). Moreover, Defendant argues that “Salsbury is not qualified

                                  26   to form opinions about the design and manufacture of the MCS and its [TCA] used in [Plaintiff’s]

                                  27
                                                                                           8
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                          Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 9 of 15




                                   1   case.” Id. As such, Defendant argues that Salsbury’s opinion “does not fit the facts of the case”

                                   2   and is inadmissible. Id.

                                   3          Plaintiff responds that Salsbury’s opinion is admissible because “Salsbury reviewed ample

                                   4   peer-reviewed literature” that discusses the defects. Salsbury Opp’n at 5. Furthermore, Plaintiff

                                   5   argues that even though Salsbury did not have information pertaining to the specific MCS or TCA

                                   6   used in Plaintiff’s surgery, “Salsbury is well-aware of the fact that the version . . . used in

                                   7   [Plaintiff’s surgery] was recalled.” Id.

                                   8          Plaintiff has the better argument. Although an expert’s testimony must “fit” the facts of

                                   9   the case, Salsbury’s lack of knowledge of the condition of the specific MCS and TCA used in

                                  10   Plaintiff’s surgery does not render Salsbury’s testimony inadmissible. See Daubert, 509 U.S. at

                                  11   591 (discussing requirement that evidence “fit” the facts of the case). Here, Salsbury relied on

                                  12   various pieces of medical literature that discuss defects in the MCS and TCA, as well as
Northern District of California
 United States District Court




                                  13   documents that relate to da Vinci system product recalls. See Salsbury Decl. at 11–12 (listing the

                                  14   materials Salsbury relied on). The defects in the literature on which Salsbury relied are the same

                                  15   defects alleged here: cracking and insulation failure. See Salsbury Dep. at 35:23–25 (“When I

                                  16   [Salsbury] reviewed the literature, I was quite amazed at the number of instruments that were

                                  17   recalled and/or fixed due to cracking.”); Am. Compl. ¶¶ 58–59. Accordingly, the Court finds that

                                  18   Salsbury properly relied on reports of known defects to form Salsbury’s expert opinion.

                                  19          Although evidence of a defect in the specific MCS and TCA used in Plaintiff’s surgery

                                  20   would no doubt strengthen Salsbury’s testimony, an expert opinion does not have to be perfect.

                                  21   See, e.g., United States v. Cerna, No. CR 08-0730 WHA, 2010 WL 3448528, at *7 (N.D. Cal.

                                  22   Sept 1, 2010) (“A method, however, need not be perfect science, nor satisfy all of the factors

                                  23   articulated in Daubert.”).

                                  24          Furthermore, the Court disagrees with Defendant that Salsbury’s testimony is unreliable

                                  25   because “Salsbury is not qualified to form opinions about the design and manufacture of the MCS

                                  26   and its [TCA].” Salsbury Mot. at 5. Salsbury opines that in light of differential diagnosis and the

                                  27
                                                                                          9
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                         Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 10 of 15




                                   1   available literature, Plaintiff’s injury would indicate a defect similar to previously reported defects

                                   2   in the da Vinci system. Salsbury Decl. at 7; see also Salsbury Opp’n at 5. Because Salsbury has

                                   3   performed “hundreds of robotically assisted hysterectomies” and has extensive “experience with

                                   4   the da Vinci System,” the Court concludes that Salsbury is qualified to opine that Plaintiff’s injury

                                   5   arose from a product defect similar to previously reported defects in the da Vinci system.

                                   6   Salsbury Decl. at 2.

                                   7          Accordingly, the Court DENIES Defendant’s motion to exclude Salsbury’s opinion

                                   8   regarding product defects. The Court now proceeds to consider Defendant’s motion to exclude

                                   9   Odell’s opinion.

                                  10      B. Defendant’s Motion to Exclude Odell’s Expert Opinion
                                  11          Odell is an electrical engineer who will testify that Defendant’s da Vinci system “was

                                  12   defectively designed because it did not incorporate [Active Electrode Monitoring (“AEM”)] or
Northern District of California
 United States District Court




                                  13   coaxial shielding and monitoring of the shaft of the device.” ECF No. 75-2 at 2 (“Odell Decl.”).

                                  14   Broadly, AEM functions to “prevent stray energy burns off the shaft of the [da Vinci system’s

                                  15   MCS]” and works “like a circuit breaker designed to detect an insulation failure and or excessive

                                  16   capacitive coupling . . . protecting the patient from an unintended burn.” Id. at 1–2.

                                  17          Defendant seeks to exclude Odell’s opinions as to (1) “defects in the [da Vinci system’s]

                                  18   MCS,” which arise from the Defendant’s failure to incorporate AEM, and (2) defects in the da

                                  19   Vinci system’s TCA. See Odell Mot. at 1. The Court addresses each of these two purported bases

                                  20   for exclusion in turn

                                  21          1. Odell’s Testimony as to Defects in the da Vinci System’s MCS
                                  22          Defendant seeks to exclude as unreliable Odell’s testimony that the da Vinci system’s

                                  23   MCS is defective for failure to incorporate AEM. See Odell Mot. at 2–4. Specifically, Defendant

                                  24   argues that hospitals do not widely use AEM and that there has only been a 5% adoption rate of

                                  25   the technology. Id. at 2. Moreover, Defendant states that Odell cannot point to any comparative

                                  26   studies that demonstrate that Defendant’s MCS is unsafe without AEM. Id. at 3. Furthermore, in

                                  27
                                                                                         10
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                         Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 11 of 15




                                   1   a footnote, Defendant argues that Odell improperly “relied on 16 adverse event reports,” which

                                   2   Defendant contends are not reliable evidence and “are not materials on which electrical engineers

                                   3   [] reasonably rely.” Id. at 3 n.1 (quotation marks omitted). Lastly, Defendant argues that Odell

                                   4   “simply parrots” the opinions of two other experts, Ms. Christina Bernstein and Dr. Paul Steiner,

                                   5   neither of whom are experts in the instant case. Id. at 3.

                                   6          Plaintiff responds that Odell’s opinion is reliable and that Defendant mischaracterizes the

                                   7   scientific and medical community’s acceptance of AEM. See Odell Opp’n at 2–3. Plaintiff also

                                   8   argues that Odell properly relies on Bernstein’s and Steiner’s expert reports, and that Odell

                                   9   “utilizes those expert opinions to acquaint himself with background information in reaching

                                  10   [Odell’s] own opinions and conclusion.” Id. at 4 (emphasis in original).

                                  11          The Court agrees with Plaintiff. The Court finds that Odell relies on sufficient evidence to

                                  12   show that at least a portion of the medical community would view AEM as making the MCS safer.
Northern District of California
 United States District Court




                                  13   Further, the Court finds that Odell does not improperly rely on other experts’ reports. Finally, the

                                  14   Court finds that Odell’s citations to adverse event reports does not render Odell’s testimony

                                  15   unreliable. The Court addresses each point in turn.

                                  16              a. Odell Relies on Sufficient Evidence to Show That at Least a Portion of the
                                                     Medical Community Views AEM as Effective
                                  17
                                              The Court disagrees that the absence of comparative studies of the MCS’s safety with and
                                  18
                                       without AEM, and the low adoption rate of AEM in hospitals, indicates that the medical
                                  19
                                       community have rejected Odell’s views. See Odell Mot. at 2. The Ninth Circuit has held that
                                  20
                                       “testimony may still be deemed reliable enough to be admitted” even in the absence of “peer
                                  21
                                       review and publication.” Clausen, 339 F.3d at 1056 (citing Daubert, 43 F.3d at 1318). Instead,
                                  22
                                       the expert must “show that they have followed the scientific evidence method, as it is practiced by
                                  23
                                       (at least) a recognized minority of scientists in their field.” Daubert, 43 F.3d at 1319.
                                  24
                                              Here, despite AEM’s low adoption rate and the lack of comparative studies, Odell relies on
                                  25
                                       other evidence to demonstrate that at least a portion of the medical community would agree that
                                  26
                                       AEM would make the da Vinci system’s MCS safer. Specifically, Odell’s expert declaration
                                  27
                                                                                         11
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                         Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 12 of 15




                                   1   states that “AEM has received praise in the literature and independent test laboratory ECRI

                                   2   publisher of Health Devices,” Odell Decl. at 4, which is a “non-profit organization” that conducts

                                   3   independent medical device evaluations. Odell Opp’n at 2 n.1. Additionally, Odell’s declaration

                                   4   states that Valleylab, “the largest manufacture of electrosurgical generators and accessories,” also

                                   5   praised AEM. See Odell Decl. at 4. Moreover, Odell states that “[m]illions of procedures [are]

                                   6   performed with AEM,” and that the low 5% adoption rate stems from “market barriers for AEM

                                   7   instruments that have nothing to do with efficacy or cost.” Id. Further, Odell relies on various

                                   8   studies and reports that highlight the danger of insulation failure from the da Vinci system’s MCS.

                                   9   See id. at 5–6. Odell’s opinion thus uses a reliable methodology, notwithstanding the fact that

                                  10   Odell does not point to a specific study comparing the safety of the MCS with and without AEM.

                                  11          In sum, Odell’s opinions do not reflect views that have not been accepted by the medical

                                  12   community. Accordingly, Odell’s opinion may not be excluded on this basis.
Northern District of California
 United States District Court




                                  13                  b. Odell’s Use of the Bernstein and Steiner Expert Reports Is Proper
                                  14          Furthermore, the Court disagrees with Defendant that Odell’s use of two previous expert

                                  15   reports merits exclusion. See Odell Mot. at 3–5. As Plaintiff notes, courts recognize that “an

                                  16   expert can appropriately rely on the opinions of others if other evidence supports [the expert’s]

                                  17   opinion and the record demonstrates that the expert conducted an independent evaluation of that

                                  18   evidence.” In re Conagra Foods, Inc., 302 F.R.D. 537, 556 (C.D. Cal. 2014); see also Jerpe v.

                                  19   Aerospatiale, No. CIV. S-03-555 LKK/DAD, 2007 WL 1394969, at *6 (E.D. Cal. May 10, 2007)

                                  20   (admitting an opinion where the expert relied on another expert’s testimony); Gray v. United

                                  21   States, No. 05cv1893 J(BLM), 2007 WL 4644739, at *8 (S.D. Cal. Mar. 12, 2007) (same).

                                  22   Additionally, an expert may also rely on previous expert reports where the expert supplements the

                                  23   prior report with additional evidence and experience, and where the expert “does not rely

                                  24   exclusively” on the prior report. Guadiana v. State Farm Fire & Cas. Co., No. CIV 07-326 TUC

                                  25   FRZ (LAB), 2013 U.S. Dist. LEXIS 202237, at *10 (D. Ariz. Oct. 18, 2013) (“[The expert] does

                                  26   not rely exclusively on [the prior expert’s] opinion []. His opinions are also informed by his direct

                                  27
                                                                                        12
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                         Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 13 of 15




                                   1   experience and observations . . . .”).

                                   2          Here, the Court finds that Odell’s opinion does not merely parrot the opinions of Bernstein

                                   3   and Steiner. Instead, Odell incorporates these prior opinions in conjunction with extensive

                                   4   additional evidence to reach Odell’s ultimate conclusion. Specifically, Odell’s deposition

                                   5   testimony shows that Odell relied on Bernstein’s report to conclude that regulations and statutes

                                   6   that cover medical devices “require[] [Defendant] to address issues . . . with a design change.”

                                   7   ECF No. 69-1 Ex. B at 27:15–28:7 (“Odell Dep.”). The same deposition testimony also indicates

                                   8   that Odell relied on Steiner’s report for the notion that Steiner “was extremely critical of the

                                   9   material used [in the MCS] because [the material] would result in full thickness insulation

                                  10   failures.” Id. at 32:6–22.

                                  11          Although the deposition testimony indicates that Odell did not independently verify the

                                  12   conclusion of either report, this is not a situation in which Odell solely relied on the reports
Northern District of California
 United States District Court




                                  13   without independent evidence. See id. at 30:23–31:1; 33:1–9. Instead, as discussed above, Odell

                                  14   relied on a variety of other evidence apart from Bernstein’s and Steiner’s reports. Thus, Odell did

                                  15   not “rely exclusively” on the previous opinions of Bernstein and Steiner, but instead incorporated

                                  16   extensive additional evidence. Guadiana, 2013 U.S. Dist. LEXIS 202237, at *10 (“[The expert]

                                  17   does not rely exclusively on [the prior expert’s] opinion []. His opinions are also informed by his

                                  18   direct experience and observations . . . .”). Moreover, Odell’s deposition testimony demonstrates

                                  19   that Odell relied on the Bernstein and Steiner reports for limited purposes. See generally Odell

                                  20   Dep. Indeed, Odell’s expert declaration only makes a single reference to each report. See Odell

                                  21   Decl. at 1. In light of Odell’s minimal reliance on the previous expert reports, as well as Odell’s

                                  22   additional evidence, the Court declines to take the drastic measure of excluding Odell’s opinion as

                                  23   to the MCS.

                                  24                  c. Odell’s Use of Adverse Event Reports Is Proper
                                  25          Finally, the Court also disagrees with Defendant that Odell’s use of “adverse event

                                  26   reports” renders Odell’s opinion unreliable. See Odell Mot. at 3 n.1. Defendant cursorily argues

                                  27
                                                                                         13
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                         Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 14 of 15




                                   1   in a footnote that “adverse event reports are not materials on which electrical engineers (or any

                                   2   other scientific expert)” may reasonably rely. Id. As Defendant notes, when adverse event reports

                                   3   are the sole materials on which experts in other cases have relied, courts have excluded those

                                   4   experts. See, e.g., Casey v. Ohio Medical Prods., 877 F. Supp. 1380, 1386 (N.D. Cal. 1995)

                                   5   (explaining that “case reports are not reliable scientific evidence of causation” and excluding

                                   6   expert report because it solely relied on case reports); see also McClain v. Metabolife Internat’l,

                                   7   Inc., 401 F.3d 1233, 1254 (11th Cir. 2005) (holding that “in light of all the other failures of proof

                                   8   on the reliability of their methods, Plaintiffs’ experts cannot now redeem their opinions with this

                                   9   type of anecdotal evidence [i.e., case reports]”).

                                  10          However, in contrast to the experts in the only cases cited by Defendant, Odell’s opinion

                                  11   does not solely rely on such reports in the instant case. Instead, Odell combines adverse event

                                  12   reports with the additional sources of information discussed above. See generally Odell Decl. at
Northern District of California
 United States District Court




                                  13   1–7. Accordingly, Odell’s use of adverse event reports does not warrant exclusion. As with

                                  14   Odell’s reliance on Bernstein’s and Steiner’s reports, Defendant may challenge Odell’s use of

                                  15   adverse event reports through cross-examination, contrary evidence, and closing argument at trial.

                                  16          In sum, the Court finds that Odell’s testimony that the MCS is defective for failure to

                                  17   incorporate AEM relies on sufficient evidence, does not improperly rely on previous expert

                                  18   reports, and does not improperly rely on adverse event reports. Therefore, the Court DENIES

                                  19   Defendant’s motion to exclude Odell’s opinion as to the MCS.

                                  20          In sum, the Court finds that Odell’s testimony that the MCS is defective for failure to

                                  21   incorporate AEM is reliable and does not improperly rely on previous expert reports. Therefore,

                                  22   the Court DENIES Defendant’s motion to exclude Odell’s opinion as to the MCS.

                                  23          2. Odell’s Testimony as to Defects in da Vinci System’s TCA
                                  24          Lastly, Defendant objects to Odell’s opinions concerning defects in the da Vinci system’s

                                  25   TCA because “(1) Odell is not qualified to offer [the opinions]; and (2) [the opinions] are

                                  26   unreliable.” Salsbury Mot. at 4. However, Defendant also claims that Odell’s opinions “relating

                                  27
                                                                                            14
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
                                         Case 5:18-cv-06414-LHK Document 80 Filed 04/24/20 Page 15 of 15




                                   1   to the TCA are untimely” and that “the parties have agreed Odell will not be offered or asked

                                   2   about the TCA and are working out the parameters of such a stipulation.” Id. at 1 n.1.

                                   3   Nonetheless, Defendant presents these arguments “out of an abundance of caution, should the

                                   4   parties be unable to reach a final agreement on the withdrawal of [Odell’s opinion on the TCA].”

                                   5   Id.

                                   6          Plaintiff’s opposition does not address Defendant’s arguments. See Salsbury Opp’n at 1.

                                   7   Instead, Plaintiff states that “Defendant correctly notes that Plaintiff will not offer or ask Mr. Odell

                                   8   about the TCA, unless Defendant opens the door at trial.” Id. Therefore, because Plaintiff does

                                   9   not oppose Defendant’s motion to exclude Odell’s opinion regarding the TCA, the Court

                                  10   GRANTS Defendant’s motion with respect to Odell’s opinions on the da Vinci system’s TCA.

                                  11   IV.    CONCLUSION
                                  12          For the foregoing reasons the Court DENIES Defendant’s motion to exclude Salsbury’s
Northern District of California
 United States District Court




                                  13   opinions concerning causation of Plaintiff’s injury and defects in the da Vinci system; DENIES

                                  14   Defendant’s motion to exclude Odell’s opinion concerning defects in the da Vinci system’s MCS;

                                  15   and GRANTS Defendant’s motion to exclude Odell’s opinion concerning defects in the da Vinci

                                  16   system’s TCA.

                                  17   IT IS SO ORDERED.

                                  18

                                  19   Dated: April 24, 2020

                                  20                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                         15
                                  28   Case No. 18-CV-06414-LHK
                                       ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTIONS TO EXCLUDE THE
                                       EXPERT OPINIONS OF DR. HELEN SALSBURY AND MR. ROGER ODELL
